Citation Nr: 0206154	
Decision Date: 06/11/02    Archive Date: 06/20/02	

DOCKET NO.  96-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to November 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) from a November 1995 
rating decision of the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for PTSD.  In August 1998, the 
veteran testified before a traveling member of the Board at 
the RO.  At the hearing he was assisted by a VA Veterans 
Benefits Counselor.  In January 1999, the Board remanded this 
case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the veteran was 
subjected to the claimed stressor events in service.

2.  It is not shown that the veteran has PTSD due to a 
stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was discharged from active service, in Oakland, 
California, on November 5, 1968.  Service personnel records 
show that the veteran served in Vietnam, and that his 
occupational specialty (MOS) in service was powerman.  They 
to not reflect that he engaged in combat.  Service medical 
records show that on one occasion he was seen for complaints 
that included nervousness; a medical problem was diagnosed.  
A psychiatric disability was not treated or diagnosed in 
service.  In his November 1968 separation evaluation medical 
history report, the veteran specifically reported no nervous 
trouble of any sort.

In October 1994, decades after his discharge from active 
service, the veteran filed a claim seeking service connection 
for PTSD.  Medical records submitted at this time indicate 
treatment for PTSD.  He was hospitalized from September to 
October 1994 and from November 1994 to January 1995 for 
alcohol dependence, cocaine dependence, and PTSD.  He 
described symptoms which included nightmares and flashbacks 
of being chased and fired upon.

In April 1995, the RO contacted the veteran and requested 
information regarding his alleged stressful events in 
service.  In a June 1995 response, he stated that the first 
time he saw combat was on December 30, 1968.  It was 
indicated that he remembered this date because his birthday 
was the day before. 

The RO attempted to confirm a specific event cited by the 
veteran at this time.  In a November 1994 statement submitted 
to the RO by a service officer attempting to assist the 
veteran, it was reported that the veteran had seen his friend 
"E.M." blown up by a land mine.  In May and July 1995, the RO 
contacted the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to confirm this stressor.  
A copy of the veteran's military assignment record was 
provided.

On May 1995 VA evaluation, PTSD was diagnosed.  The veteran's 
claims file was not available to the examiner.  The diagnosis 
of PTSD was based on the veteran's recounting a history of 
stressors in service, including that his friends were killed 
in a convoy in which he took part.  In a February 1996 
report, the Director of USASCRUR stated that U.S. Army 
casualty data did not list "E. M." as wounded or killed 
during 1968.  The USASCRUR provided extracts of combat 
activities for Long Binh, the documented base area location 
of the veteran's listed unit, during the 1968 TET Offensive.  
These records do not confirm the veteran's alleged stressors 
during service.

In a February 1996 response to the USASCRUR report, it was 
claimed on the veteran's behalf that he had not seen an 
"E.M." blown up by a land mine, but instead that trucks in 
the convoy in front of the veteran were blown up by mortar 
fire, that his truck stopped, and that he saw dead bodies.  
It was contended that this happened between Christmas of 1967 
and the end of January 1968, during the TET Offensive.  It 
was requested that the RO attempt to secure records of the 
5th Light Equipment Maintenance Company.

In his May 1996 Substantive Appeal (received at the RO in 
June 1996), the veteran noted exposure to a rocket attack 
during convoy duty.  He did not cite a specific event that 
could be confirmed by VA sources.  

On VA psychiatric evaluation in July 1997, the veteran 
reported he had no psychiatric history until 1994 (the year 
he filed his claim of service connection for PTSD).  He 
indicated experiencing frequent attacks on guard duty.  He 
was able to describe two traumatic events that occurred in 
Vietnam.  In 1967 (he was unsure of the exact date) a convoy 
he was in sustained a rocket attack, and he saw several 
people killed.  He did not know the names of the people 
killed.  Regarding the second alleged stressor, it was 
contended that he observed "a couple of guys set on fire" 
during a race riot in a jail in Long Binh.  PTSD was 
diagnosed along with alcohol dependence.  

An additional attempt was made by the RO to confirm the 
veteran's alleged stressors in service.  In a June 1997 
response, the Director of the USASCRUR provided to the RO the 
1967 unit history of the 5th Light Equipment Maintenance 
Company, as requested.  These records indicate sporadic 
rocket attacks in 1967 and 1968.  They do not reflect a 
rocket attack on a convoy resulting in the death of several 
servicemen.  USASCRUR was unable to document that the veteran 
was a perimeter guard, that he participated in perimeter 
patrols, or that he went on convoys.  It could only be 
verified that he was a power pack specialist assigned to a 
maintenance unit during his service in the Vietnam War.  

At a hearing before the undersigned member of the Board in 
August 1998, the veteran testified that he never worked as a 
generator repairman during his service in Vietnam.  He 
contended that he was on guard duty on a regular basis.  He 
reported that he was in a convoy that was hit by rockets, and 
that he witnessed people in the convoy killed.  When asked to 
provide the names of people he saw killed, he could not.  He 
also did not recall where the convoy was going.

He also testified that in October 1968 there was a race riot 
in the Long Binh jail that involved several men being set on 
fire.  He related that it happened at night.  The next 
morning, on the way to the dentist, he saw about 20 bodies 
lying out in bags, some shot and some burned.  The Board 
attempted to confirm this alleged stressor.  

In February 1999, the RO contacted the veteran and requested 
that he provide the names and complete addresses of all 
medical care providers who treated him for PTSD.  He did not 
respond to this request for additional information.  At the 
request of the Board, an additional attempt was made to 
confirm the alleged riot in October 1968.  In March 1999, 
USASCRUR responded that documents reflected a disorder at a 
stockade in Long Binh in August 1968, which resulted in 
casualties.  The USASCRUR was unable to document a prison 
riot in October 1968.

In May 1999, the veteran indicated that he was receiving 
benefits from the Social Security Administration (SSA).  
Accordingly, the RO underwent extensive efforts to obtain 
these medical reports.  Medical reports were received from 
the SSA in June 2000.  SSA found the veteran to be totally 
disabled due to a back disorder and PTSD.  None of the 
records received from SSA confirmed the veteran's alleged 
stressors in service.

A supplemental statement of the case was issued in March 
2002.  In May 2002, the veteran was contacted and informed 
that his case was being sent to the Board.  He has submitted 
no additional medical records or contentions since then.

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 
5102, 5102, 5103A, 5107 (West. Supp. 2001).  Regulations 
implementing the VCAA have now been published.  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  The veteran has undergone several evaluations 
and there is no indication of missing records that would 
support this claim.  With regard to the critical issue of 
stressor verification, the VA has made three attempts to 
confirm the veteran's alleged stressors in service, with 
negative results.  VA has made all reasonable efforts to 
assist the veteran in the development of his claim.  In light 
of the extensive and exhaustive efforts already made, further 
attempts at development would not be justified.

The veteran was afforded opportunities to submit argument in 
support of his claim, which he did (once directly before the 
undersigned).  The Board finds that VA has done everything 
reasonably possible to assist him.  Discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed him of the information and evidence 
needed to substantiate his claim and what was already of 
record, and complied with VA's notification requirements.


III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.
The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions 
regarding his alleged combat in service have never been 
clear. USASCRUR was specifically unable to confirm the 
veteran's contention that he served on guard duty during his 
service in the Vietnam War.  A medical provider cannot 
provide supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
The veteran's own testimony will not be sufficient.  Id.  His 
credibility in the statements he has provided in this matter 
is suspect, e.g., in June 1995 he reported first seeing 
combat on the day following his birthday, December 30, 1968.  
The record shows that on that date he was not only no longer 
in Vietnam, but also no longer in service, having been 
discharged more than a month earlier.  

Accordingly other credible supporting evidence for the 
stressors in service must be provided.  

The veteran has cited numerous stressors in service.  They 
include the following:

(1) Frequent attacks while on guard duty;

(2) Witnessing his convoy being attack 
and watching people being killed;

(3) Observing a race riot in Long Binh in 
October 1968.

None of these stressors have been confirmed  With regard to 
the race riot, the undersigned specifically asked the veteran 
at the hearing in August 1998 when this alleged riot 
occurred.  He stated that it occurred in the last part of 
October 1968 because he was leaving Vietnam in November 1968, 
and he remembered going to the dentist's office and getting 
his teeth fixed before he left.  USASCRUR has confirmed that 
a riot took place in August 1968, not in October 1968.  [The 
veteran did not report observing an August 1968 riot.]  His 
October 1968 stressor event is not confirmed.  

Upon analyzing the evidence, the Board finds that the veteran 
has failed to supply "credible" evidence of his alleged 
inservice stressors.  None of his alleged stressors is 
confirmed and the undersigned can find no basis in which the 
VA could now confirm his stressors.  The extensive efforts of 
the VA to confirm the alleged stressors, resulting in reports 
from the USASCRUR in January 1996, June 1997, and March 1999, 
were considered in determining whether an additional effort 
should be made to confirm the alleged stressors.  

Although PTSD has been diagnosed on several occasions, such 
diagnoses were based on stressor events he described that are 
not confirmed.  No additional medical evidence is needed.  To 
establish entitlement to service connection for PTSD, the 
veteran must present both medical evidence diagnosing the 
condition and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (emphasis 
added).  Without credible supporting evidence of an inservice 
stressor, even unequivocal medical evidence that a claimant 
has all of the symptoms needed to establish that he has PTSD 
would be insufficient to establish service connection for 
PTSD.  An additional medical record indicating PTSD, even if 
it existed, would provide no basis to award the veteran 
service connection for PTSD.

With regard to the SSA determination that the veteran has 
PTSD, the determination from SSA is not based on a confirmed 
stressor.  It does not address the deficiency in the 
veteran's claim, i.e., the fact that no confirmed stressor 
event in service is shown.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for PTSD is denied.

		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


